Citation Nr: 1622393	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-47 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating for a left ankle disability in excess of 30 percent, to include a rating in excess of 20 percent prior to October 23, 2013.

2.  Entitlement to a disability rating in excess of 10 percent for post-phlebitic syndrome in left lower extremity.

3.  Entitlement to a compensable disability rating for pulmonary vascular disease.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to January 1981.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.
 
This matter was previously before the Board, and, in September 2013, this matter was remanded for further development.  Further development in compliance with the Board's remand instructions has been completed.

The issues of entitlement to a compensable disability rating for pulmonary vascular disease and entitlement to TDIU to include on an extraschedular basis are addressed in the REMAND portion of the decision below and are  REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence indicates that the Veteran has experienced marked limitation of motion of his left ankle throughout the period on appeal, but does not show that he experienced astragalectomy during the period on appeal; malunion of os calcis or astragalus during the period on appeal; ankylosis prior to October 24, 2013; or ankylosis of the left ankle with plantar flexion at more than 40 degrees, with dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity during the period on appeal.

2.  The weight of the evidence is not sufficient to indicate that the Veteran's post-phlebitic syndrome manifested in eczema, ulcerations, subcutaneous induration, stasis pigmentation, or persistent or massive board-like edema during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for a left ankle disability in excess of 20 percent from April 20, 2009 to October 23, 2013 and in excess of 30 percent thereafter has not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2015).

2.  The criteria for a disability rating in excess of 10 percent for post-phlebitic syndrome in left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.112, Diagnostic Code 7121.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Board notes that this matter was previously remanded in order for the AOJ to request that the Veteran identify all treatment records associate with his left ankle disability and post-phlebitic syndrome, attempt to obtain all identified records, attempt to obtain all treatment records from Dr. Paukner, and obtain additional records from the North Chicago VA Medical Center and a VA community-based outpatient clinic since May 2013.  VA has developed the record in substantial compliance with this remand instruction.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations relied upon in this decision.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  The Board notes that this matter was previously remanded in order to provide the Veteran with additional VA examinations.  Additional examinations have been conducted incompliance with the Board's remand instructions. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Ratings

The issues before the Board include claims for increased disability ratings.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Left Ankle: Procedural History & Rating Criteria

The Veteran contends that he is entitled to an increased rating for his left ankle disability.  On April 20, 2009, the Veteran filed for an increased disability rating.  The RO denied the Veteran's claim in June 2009, and he appealed.  In March 2014, the Veteran's disability rating was increased to 30 percent effective October 24, 2013.
 
The diagnostic codes associated with an ankle disability are Diagnostic Codes 5270 (ankylosis of ankle), 5271 (limited motion of ankle), 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), or 5274 (astragalectomy).  38 C.F.R. § 4.71a.  

Diagnostic Codes 5273 and 5274 are not raised by the record, because, as discussed infra, a November 2013 VA examination report indicates that the Veteran did not have, nor has he ever had, a malunion of calcaneus (os calcis) or talus (astragalus) or a talectomy (astragalectomy).  38 C.F.R. § 4.71a, Diagnostic Codes 5273, 5274.  Additionally, the record is otherwise silent regarding these conditions, and the Veteran has not suggested they are applicable.  

Diagnostic codes 5270 (ankylosis of ankle) and 5272 (ankylosis of subastragalar or tarsal joint) are not raised by the record until November 2013 when a VA examiner diagnosed the Veteran with ankylosis, because prior to that diagnosis the Veteran demonstrated range of motion in his left ankle, and the record is otherwise silent regarding ankylosis prior to that examination.  Therefore, neither Diagnostic Code 5270 nor 5272 can provide a basis for an increased rating until raised by the record.  

Nevertheless, the Veteran has been assigned a disability rating of 30 percent from October 2013, based on a finding of ankylosis in his ankle.  Therefore, Diagnostic Code 5272 cannot provide a basis for an increased rating after October 2013, because the maximum disability rating that can be assigned under that diagnostic code is 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272.

Accordingly, the Veteran must be evaluated pursuant to Diagnostic Code 5271 (limited motion of ankle) for the first period of his staged rating and evaluated pursuant to Diagnostic Code 5270 (ankylosis of ankle) for the later period of his staged rating.  

Under Diagnostic Code 5271, a disability rating of 20 percent is assigned for a marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Under Diagnostic Code 5270, a disability rating of 30 percent is assigned for ankylosis of the ankle when either plantar flexion is between 30 degrees and 40 degrees or when dorsiflexion is between zero degrees and 10 degrees, and a disability rating of 40 percent is assigned for ankylosis of the ankle when either plantar flexion is greater than 40 degrees, dorsiflexion is greater than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Left Ankle: Medical Evidence

On April 20, 2009, the Veteran requested an increased disability rating for his left ankle disability.  

The Veteran underwent a VA examination in May 2009.  The Veteran reported that he experienced flare ups of left ankle pain after 10 to 15 minutes of walking requiring him to rest for 10 minutes afterward.  The Veteran denied any weakness, stiffness, swelling, redness, heat, instability, giving way, locking, or fatigability.  The Veteran also denied using any assistive devices or any episodes of dislocation or a recurrent subluxation.  The examiner observed that the Veteran had a mild limp, and that he had some tenderness to palpitation over the medial malleolus.  The Veteran's range of motion measurements of his left ankle were as follows: dorsiflexion to 10 degrees; plantar flexion to 40 degrees; inversion to 20 degrees; and eversion to 15 degrees.  The examiner did not observe pain on range of motion, and there was no loss of range of motion after three repetitions.

The Veteran underwent another VA examination in November 2013.  The Veteran reported limited motion of his left ankle, but he denied that flare-ups impacted the function of his ankle.  The Veteran denied using assistive devices.  The range of motion measurements for the Veteran's left ankle was as follows: planar flexion to 20 degrees; and dorsiflexion to 10 degrees with objective evidence of painful motion at 5 degrees.  The Veteran was able to perform three repetitive motions without additional loss of range of motion.  The examiner noted that the Veteran had functional loss and impairment of his ankle including: less movement than normal, weakened movement, excess fatigability, pain on movement, and an inability to run or jump.  The examiner noted ankylosis of the left ankle; specifically plantar flexion less than 30 degrees and dorsiflexion between zero and 10 degrees.  The examiner determined that the Veteran did not have any nor had he ever had "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus) or a talectomy (astragalectomy).  The examiner also noted that imaging studies had been completed that indicated ankylosis as well as degenerative or traumatic arthritis of the left ankle.

Left Ankle: 20 Percent till October 23, 2013

As discussed supra, the Veteran's disability rating is assigned pursuant to Diagnostic Code 5271 (limited motion of the ankle) during this period.  As noted supra, a disability rating of 20 percent is the maximum disability rating pursuant to Diagnostic Code 5271.  Diagnostic Code 5271 cannot provide a basis for a higher disability rating during this period.  Therefore, the Veteran is not entitled to a disability rating in excess of 20 percent for his left ankle disability prior to October 24, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Board notes that typically in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Nevertheless, in this case further Deluca analysis is foreclosed, because the Veteran has already been assigned the maximum rated based on limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Left Ankle: 30 Percent from October 24, 2013

The Veteran is not entitled to a disability rating in excess of 30 percent from October 24, 2013.  The Veteran underwent a VA examination in November 2013.  The examiner indicated that the Veteran had ankylosis, his plantar flexion was less than 30 degrees and his dorsiflexion was between zero and 10 degrees.  The examiner does not indicate that the Veteran is experiencing abduction, adduction, inversion, or eversion deformity of his left ankle.  The record is otherwise silent regarding the severity of the Veteran's disability during this period, and the Veteran has not alleged that the severity of his left ankle disability has gotten worse during this period.  Therefore, the weight of the evidence is not sufficient to demonstrate that the Veteran's left ankle disability manifests in ankylosis with plantar flexion greater than 40 degrees, dorsiflexion greater than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.

Additionally the Board notes that in this case further Deluca analysis is foreclosed, because the Veteran's disability rating of 30 percent is based on the factual determination that the Veteran is experiencing ankylosis a complete loss of limitation of motion.  Furthermore a disability rating of 30 percent exceeds the maximum disability rating based on limitation of motion.  See Johnston.

Left Ankle: Conclusion

For reasons described supra, the Veteran is not entitled to a schedular rating in excess of 30 percent, or to a rating of 20 percent prior to October 24, 2013 for his left ankle disability.  



Post-Phlebitic Syndrome: Procedural History & Rating Criteria

The Veteran contends that he is entitled to an increased disability rating for post-phlebitic syndrome in his left lower extremity.  The Veteran first filed a claim for post-phlebitic syndrome in August 2005, and, in November 2005, the RO granted service connection and assigned a disability rating of 10 percent effective the date the claim was received.  In April 2009, the Veteran filed for an increased disability rating.  

Post-phlebitic syndrome is evaluated pursuant to Diagnostic Code 7121.  Under Diagnostic Code 7121 a disability rating of 10 percent is assigned when there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking with symptoms relieved by elevation of the extremity or compression hosiery, and a disability rating of 20 percent is assigned when there is persistent edema incompletely relieved by elevation of the extremity with or without beginning stasis pigmentation or eczema.  A disability rating of 40 percent is assigned when there is persistent edema and stasis pigmentation or eczema with or without intermittent ulceration, and a disability rating of 60 percent is assigned when there is persistent edema or subcutaneous induration, stasis pigmentation or eczema and persistent ulceration.  Finally a total disability rating is assigned when there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.112, Diagnostic Code 7121.

Post-Phlebitic Syndrome: Medical Evidence

Treatment records prior to the period on appeal indicate that the Veteran underwent surgery for his service-connected left ankle disability in 2005.  As a result of the surgery, the Veteran developed deep vein thrombosis on his left leg.  The Veteran sought treatment and the condition resolved.  Currently, the Veteran is service connected for post-phlebitic syndrome in his left lower extremity as a result of the deep vein thrombosis in his left leg that occurred due to the surgery on his left ankle.  

On April 20, 2009, the Veteran contacted the RO and requested an increased disability rating for his post-phlebitic syndrome.

The Veteran underwent a VA examination in May 2009.  The Veteran reported that previously he had experienced symptoms, including: intermittent numbness and tingling to the posterior knee, but that the symptoms had resolved approximately one month prior to the examination (April 2009).  The Veteran indicated that, at the time of the examination, he was experiencing mild aching in the posterior portion of his left knee after walking or squatting for a prolonged period of time.  The examiner noted that the Veteran had not experienced and further episodes of deep vein thrombosis.  Upon examination, the examiner did not observe any visible or palpable varicose veins.  The examiner also did not observe any ulcerations, edema, stasis pigmentation or eczema, but the examiner did note mild tenderness to palpitation behind the knee.  The examiner also noted that Homan's test was negative, and that hair distribution throughout the left leg was normal, monofilament testing for sensation was normal, and pulses located in the pedal and posterior tibial areas were both normal.

In a May 2013, written statement, the Veteran indicated that his surgery from his left ankle had caused deep vein thrombosis.

The Veteran underwent another VA examination in November 2013.  The examiner noted that there was no swelling or discoloration, and no tenderness.  The examiner determined that the Veteran did not have either varicose veins or post-phlebitic syndrome of any etiology.

In a December 2013 written statement, the Veteran indicated that he had never had blood clots before he had his ankle operated on, and that his blood clots were caused by his ankle surgery.  However, it is noted that the Veteran is service connected for Pulmonary vascular disease to address the occurrence of blood clots.




Post-Phlebitic Syndrome: 10 Percent

The Veteran is not entitled to a disability rating in excess of 10 percent.  As previously noted treatment records prior to the period on appeal indicate that the Veteran developed thrombosis in his left lower extremity after surgery on his left ankle.  Nevertheless, the evidence of record during does not demonstrate that the Veteran experienced any eczema, ulcerations, subcutaneous induration, stasis pigmentation, or persistent or massive board-like edema during the period on appeal.  Indeed, a December 2013 VA examination did not indicate that the Veteran even warranted a current diagnosis of post-phlebitic syndrome as of the time of the examination.  

VA treatment records similarly fail to show any such symptomatology.  For example, among other instances, in December 2013, March 2014, September 2015 and October 2015, there was no edema noted at VA appointments.  In November 2013 and April 2014, no rashes were noted.  In April 2014 no increased hair loss was seen.  No ulcers were reported as well.

Accordingly, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to increased disability rating for post-phlebitic syndrome is denied.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for the disabilities on appeal are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The schedular criteria applicable to the Veteran's left ankle provide for compensable ratings based on limitation of motion ranging from limited motion of the ankle based on moderate and marked symptoms as well as for ankylosis.  The record indicates that during the period on appeal the Veteran experienced limitation of motion as well as ankylosis of the left ankle.  The Board, therefore, finds that the Veteran's left ankle symptomology and impairment are more than contemplated by the schedular criteria.

Furthermore, the terms limited range of motion based on moderate and marked symptoms are broad terms that by their very nature require the Board to consider the Veteran's health holistically and globally.  That is, the Board necessarily considers all of ankle related symptoms within the scheduled rating criteria.  Moreover, because the Diagnostic Codes used to evaluate ankle disabilities require the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's ankle related symptoms within the parameters of the schedular rating that is assigned again. 

The schedular criteria applicable to the Veteran's post-phlebitic syndrome provide for compensable ratings based on edema, stasis pigmentation, ulceration, eczema, fatigue, pain, and aching of the impacted extremity.  The record indicates that, during the period on appeal, the Veteran experienced at most intermittent aching in his left lower extremity, which is specifically contemplated by the schedular rating criteria.  The Board, therefore, finds that the Veteran's symptomology and impairment due to post-phlebitic syndrome are more than contemplated by the schedular criteria.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria for the disabilities on appeal, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.


ORDER

A disability rating in excess of 20 percent from April 20, 2009 to October 23, 2013 for a left ankle disability and in excess of 30 percent thereafter is denied.

A disability rating in excess of 10 percent for post-phlebitic syndrome in left lower extremity is denied.






REMAND

Pulmonary Vascular Disease

In December 2014, the RO granted the Veteran service connection for pulmonary vascular disease and assigned an initial noncompensable rating for pulmonary vascular disease.  The Veteran filed a timely notice of disagreement (NOD) in January 2015.  See 38 C.F.R. § 20.201.  Following a search of Virtual VA and VBMS electronic records systems, a statement of the case (SOC) has not been identified as having been prepared for this issue in response to the January 2015 NOD.  Therefore, the Board must remand this claim for the preparation of an SOC.  After the SOC is issued, the Veteran must be given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Extraschedular TDIU

In his January 2015 NOD, the Veteran indicated that he was no longer able to secure and maintain gainful employment due to his service connected disabilities.  Specifically, the Veteran indicated that due to the fact that he has been prescribed blood thinners for the rest of his life he is unable to find employment, because they (presumably his prospective employers) do not want to take a risk with him.  A December 2015 VA treatment record indicates that the Veteran has been prescribed blood thinners in part due to his deep vein thrombosis (DVT) associated with increased rating claim for post-phlebitic syndrome.  Accordingly, a claim for TDIU has been implicitly raised by the record.  See Rice.  

The Board notes that the Veteran does not meet the schedular rating criteria, because the Veteran has not been granted a service-connected disability rated as 60 percent disability or a service-connected disability rated as 40 percent disabling and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Nevertheless, the Veteran still claims that he is unable to secure and maintain gainful employment.  Therefore, this matter is remanded in order to refer the matter to the Director, Compensation Service for extra-schedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative with a Statement of the Case pertaining to his pulmonary vascular disease.  The Veteran should be appropriately-notified of the time limits to perfect his appeal of this issue.  This issue of pulmonary vascular disease should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of an SOC.

2.  Refer the issue of TDIU to the Director, Compensation Service for extra-schedular consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


